EXHIBIT 10.4
PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Amendment to the Global Agreement
This amendment (“Amendment”) amends and is governed by the Global Agreement with
an effective date of January 1, 2004 (the “Agreement”) between Amadeus IT Group,
S.A. (“Amadeus”) and Ebookers PLC (“EBOOKERS”) and is effective as of the date
executed by EBOOKERS (the “Amendment Effective Date”). All capitalized terms and
conditions herein have the definitions as provided in the Agreement or as
otherwise indicated herein.
WHEREAS, Lufthansa AG (“Lufthansa”) and Swiss International Airlines (“Swiss”)
have imposed certain travel agency surcharges through the Lufthansa/Swiss
Preferred Fare Program;
WHEREAS, EBOOKERS on behalf of itself and EBOOKERS Locations, has agreed with
Lufthansa and Swiss to participate in the Lufthansa/Swiss Preferred Fare
Program;
WHEREAS, according to the Lufthansa/Swiss Preferred Fare Program, EBOOKERS and
EBOOKERS Locations in the applicable territories are obliged to bear certain
costs (the “LH/Swiss Preferred Fare Surcharge”):
WHEREAS, the Parties previously entered into an Amendment to the Agreement with
an effective date of July 1 2008 regarding the LH/Swiss Fare Surcharge and other
terms and conditions (the “LH/LX Amendment”) which was terminated for the
Territory of Germany;
WHEREAS, the Parties have agreed to a separate reimbursement process for the
territory of Switzerland on base of the LH/LX Amendment, which reimbursement
process will be unaffected by this Amendment;
WHEREAS, the Parties have reached an agreement that the LH/LX Amendment is to be
reinstated with an effective date of January 1, 2010 under the same terms and
conditions as agreed therein except to the extent modified by this Amendment as
follows:
IT IS AGREED:

1.   § 1 Reimbursement/Handling   1.1   The Parties agree that only the terms
for handling the reimbursement in Germany shall apply. Other territories are out
of scope and have to be agreed separately if applicable.   2.   § 2 Amount of
reimbursement   2.1   The first sentence of Article 2 of the LH/LX Amendment
shall be replaced by the following sentence:       “Given its purely provisional
and compensatory nature, the Amadeus ACO’s partial reimbursement of the LH/LX
Preferred Surcharge of an amount of (***) per ticketed and charged segment is
subject to the following conditions:”   2.2   The last sentence of Article 2 of
the Amendment shall be replaced by the following sentence:

 



--------------------------------------------------------------------------------



 



    “In case of a Reduction, such affected EBOOKERS Locations (or EBOOKERS)
shall inform Amadeus immediately. In this circumstance, the reimbursement
hereunder shall be reduced according to the Reduction. For clarification, in
case of an Increase of the LH Preferred Surcharge by Lufthansa, Amadeus is not
obligated to increase the reimbursement hereunder.”   2.3   The following two
conditions are added to Article 2 of the Amendment:

  •   The applicable segment has been booked via a German Office ID in the
territory of Germany.     •   EBOOKERS warrants that it will provide Amadeus
Germany only with those ADMs for reimbursement for that part of the (***) LH/LX
Preferred Fare Surcharge reimbursement that has not been charged by EBOOKERS
Locations to its traveller clients. For example, if an EBOOKERS Locations
charges its customer any amount above (***) for bookings affected by the LH/LX
Preferred Fare Surcharge, then such excess amounts will not be included in any
ADMs.

3.   § 6 Duration of reimbursement   4.1   Article 6 clause 1 and clause 2 of
the LH/LX Amendment is deleted and replaced with the following:       “This
Amendment, including any reimbursements of the LH/LX Preferred Surcharge in any
and all territories, shall automatically end without the need of a formal
termination on 28th of February 2010.”

All other terms and conditions of the LH/LX Amendment remain in full force and
affect.
Agreed and Accepted:

         
Amadeus IT Group, S.A.
  EBOOKERS LTD    
 
       
/s/ Stephane Durand
 
Signature
  /s/ Despas Gilles
 
Signature    
 
       
Name: Stephane Durand
  Name: Despas Gilles    
 
       
Title: Director
  Title: VP Business to Business    
 
       
Date: 11/3/2010
  Date: 8/3/2010    

 